Detailed Action
This action is based on Applicant's remarks/arguments received on 03/08/2022.  Applicant amended claims 1, 3, 5, and 7 and presented claims 1-7 for examination. 

Claim Objections
Claims 1 and 5 are objected to for the following informalities.
HTTP stands for “Hypertext Transfer Protocol” as indicated in Spec., p. 4. However, use of the HTTP by itself in the claims fails to particularly point out and distinctly claim the subject matter. At least, HTTP should be spelled out first time it appears in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brouwer , Pub. No.: US 2015/0066559 (Brouwer). 

Claim 7.	A system for preference-based matching, comprising:

a server having a wired input/output interface; (¶ 41, a server having wired input/output interface receives input from users)

an n-way cluster of processors for executing software instructions, wherein the n-way cluster is communicatively coupled to a storage medium; (¶ 34, 47, a computing platform including multiple processors and memories are used for implementation of the system) 

a first graphical interface and a second graphical interface, wherein the first and the second graphical interfaces are configured to communicate with the n-way cluster via the wired
input/ output interface of the server; (¶¶ 17, 40-41, 119, 124, a first user (e.g., a student user) uses a first graphical user interface and a second user (e.g., an admissions user) uses a second graphical user interface for interacting with the system for inputting a respective data and criteria)

wherein the software instructions configure the n-way cluster to receive and store input data and preference data from the first graphical interface and to receive and store campaign criteria from a second interface; and (¶¶ 17, 40-41, 119, 124, a first user (e.g., a student user) uses a first graphical user interface for interacting with the system for inputting data and criteria such as “university programs, geographic location, the community, sports programs, scholarship opportunities, institution size, student organizations, Greek life… salary, bonuses, benefits, workplace atmosphere, geographic location, performance review regularity and process, project team, potential for advancement, travel, and others” for being matched with colleges or jobs; ¶¶ 15, 126, wherein campaign criteria such as university programs, scholarships, athletics, campus life, admissions criteria, job openings, qualifications, job locations, etc. are received from second users such as universities or companies using a corresponding user interface in ¶¶ 40-41)

wherein the software instructions further configure the n-way cluster to rank the input data based on the preference data, wherein the preference data includes a relative strength of preference, and to match the input data to the campaign criteria to create a match list and to sort the match list based on the preference data and the relative strength of preference. (¶¶ 17, 119, 124, a first user enters criteria such as “university programs, geographic location, the community, sports programs, scholarship opportunities, institution size, student organizations, Greek life… salary, bonuses, benefits, workplace atmosphere, geographic location, performance review regularity and process, project team, potential for advancement, travel, and others” for searching matching colleges or jobs; ¶¶ 54, 125, the system “allows for ranked weighting of user perceived importance of criteria”; ¶¶ 15, 126, wherein campaign criteria such as university programs, scholarships, athletics, campus life, admissions criteria, job openings, qualifications, job locations, etc. are received from second users such as universities or companies using an associated user interface; and ¶¶ 118-119, 125, wherein potential college matches are found and sorted based on the assigned importance of criteria; ¶ 54, “the selection criteria worksheet may provide students the ability to define specific features they would like to add to a college search that are otherwise missing from standard search lists while also having the ability to assign varying levels of importance to each item”; ¶ 126, “System 10 also allows for ranked weighting of user perceived importance of criteria. For example, a user could search for colleges based upon user input criteria of having a coffee shop within walking distance of campus, but then have the ability to assign a ranking to that criteria as to how important that factor is in selecting a college”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brouwer , Pub. No.: US 2015/0066559 (Brouwer), in view of Dettinger et al., Pub. No.: US 2003/0163455 (Dettinger).

Brouwer teaches:	
Claim 1.	A method for preference-based matching, comprising:

providing a server having a wired input/output interface; (¶ 41, a server having wired input/output interface receives input from users)

communicating via the wired input/output interface a first graphical interface and a second graphical interface, wherein the first and second graphical interfaces include content formatted according to HTTP; (¶¶ 17, 40-41, 119, 124, a first user (e.g., a student user) uses a first graphical user interface and a second user (e.g., an admissions user) uses a second graphical user interface for interacting with the system for inputting a respective data and criteria)

receiving input data from the first graphical interface and storing the input data in a tangible computer-readable medium; (¶¶ 17, 40-41, 45, 119, 124, a first user (e.g., a student user) uses a first graphical user interface for interacting with the system for inputting data and criteria such as “university programs, geographic location, the community, sports programs, scholarship opportunities, institution size, student organizations, Greek life… salary, bonuses, benefits, workplace atmosphere, geographic location, performance review regularity and process, project team, potential for advancement, travel, and others” for being matched with colleges or jobs; ¶ 45, user input is stored)

receiving preference data associated with the input data, wherein the preference data includes a relative strength of preference; (¶ 54, “the selection criteria worksheet may provide students the ability to define specific features they would like to add to a college search that are otherwise missing from standard search lists while also having the ability to assign varying levels of importance to each item”; ¶ 126, “System 10 also allows for ranked weighting of user perceived importance of criteria. For example, a user could search for colleges based upon user input criteria of having a coffee shop within walking distance of campus, but then have the ability to assign a ranking to that criteria as to how important that factor is in selecting a college”)

ranking the input data based on the preference data; (¶¶ 54, 125, “System 10 also allows for ranked weighting of user perceived importance of criteria. For example, a user could search for colleges based upon user input criteria of having a coffee shop within walking distance of campus, but then have the ability to assign a ranking to that criteria as to how important that factor is in selecting a college”)

receiving campaign criteria from the second graphical interface and storing the
campaign criteria in the tangible computer-readable medium; and (¶¶ 15, 126, wherein campaign criteria such as university programs, scholarships, athletics, campus life, admissions criteria, job openings, qualifications, job locations, etc. are received from second users such as universities or companies using a corresponding user interface in ¶¶ 40-41)

matching the input data to the campaign criteria to create a single-blind match list and sorting the match list based on the preference data. (¶¶ 118-119, 125, potential college matches are found based on the first user preferences and sorted; ¶ 16, wherein “The system allows for users to elect what information from a user profile may be shared with others” would generate a single -blind match list, e.g.  the user information is not shared based on the setting)

Brouwer did not specifically teach wherein the first and second graphical interfaces include content formatted according to HTTP.  

Dettinger specifically teaches wherein the first and second graphical interfaces include content formatted according to HTTP: ¶ 44, “the memory 132 includes a Hypertext
Transfer Protocol (http) server process 138 ( e.g., a web server) adapted to service requests from the client computer 102… the application 140 comprises a plurality of servlets configured to build a graphical user interface (GUI), which is then rendered by the browser program 102”; ¶ 42,  “the browser program 122 includes a web-based Graphical User Interface (GUI), which allows the user to display Hyper Text Markup Language (HTML) information”.

Brouwer imbecility teaches the feature by disclosing a dynamic GUI as a web portal that “may display user specific information and be customized for a particular user based upon that user's personal profile information and/or system use”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the first and second graphical interfaces include content formatted according to HTTP because doing so would disclose a well-known feature explicitly for achieving the same result of generating a user interface to be used by users for submitting to and receiving data from a server.

Claim 5.	A method for preference-based matching, comprising:

receiving question inputs from a first user interface via a wired input/output interface; (¶ 41, a server having wired input/output interface receives input from users; (¶¶ 17, 40-41, 54, 110, 119, 124, a first user (e.g., a student user) uses a first graphical user interface and a second user (e.g., an admissions user) uses a second graphical user interface for interacting with the system for inputting a respective data/question and criteria)

storing the question inputs in a tangible computer-readable medium; (¶ 45, user input is stored)

ranking the question inputs based on preference inputs to generate a ranked list, wherein the preference inputs include a relative strength of preference; (¶ 54, “the selection criteria worksheet may provide students the ability to define specific features they would like to add to a college search that are otherwise missing from standard search lists while also having the ability to assign varying levels of importance to each item”; ¶ 126, “System 10 also allows for ranked weighting of user perceived importance of criteria. For example, a user could search for colleges based upon user input criteria of having a coffee shop within walking distance of campus, but then have the ability to assign a ranking to that criteria as to how important that factor is in selecting a college”)

receiving a set of campaign preferences from a second user interface via a wired input/output interface; (¶¶ 15, 126, wherein campaign criteria such as university programs, scholarships, athletics, campus life, admissions criteria, job openings, qualifications, job locations, etc. are received from second users such as universities or companies using a corresponding user interface in ¶¶ 40-41)

matching the ranked list to the set of campaign preferences to generate a matched list, and storing the ranked list in the tangible computer-readable medium; (¶¶ 118-119, 125, potential college matches are found based on the first user preferences and sorted)

providing the matched list to the second user interface via the wired input/output interface; and (¶¶ 4, 18, 118-119, 125, a list of potential college matches are provided to student or a list of target potential student are provided to universities/the second user interface based on the matching criteria and assigned importance of criteria) 

Brouwer did not specifically teach wherein the first and second graphical interfaces include content formatted according to HTTP.  

Dettinger specifically teaches wherein the first and second graphical interfaces include content formatted according to HTTP: ¶ 44, “the memory 132 includes a Hypertext Transfer Protocol (http) server process 138 ( e.g., a web server) adapted to service requests from the client computer 102… the application 140 comprises a plurality of servlets configured to build a graphical user interface (GUI), which is then rendered by the browser program 102”; ¶ 42,  “the browser program 122 includes a web-based Graphical User Interface (GUI), which allows the user to display Hyper Text Markup Language (HTML) information”.

Brouwer imbecility teaches the feature by disclosing a dynamic GUI as a web portal that “may display user specific information and be customized for a particular user based upon that user's personal profile information and/or system use”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the first and second graphical interfaces include content formatted according to HTTP because doing so would explicitly disclose a well-known feature for achieving the same result of generating a user interface to be used by users for submitting to and receiving data from a server.

Claim 2.	The method of claim 1, further comprising receiving a set of personal identifying information. (¶ 50, user data includes user identification data)

Claim 3.	The method of claim 2, further comprising receiving an acceptance notification and sending the personal identifying information to the second interface. (¶ 18, universities are allowed to use the system for finding potential applicants based on the applicants’ privacy setting; ¶ 50)

Claim 4.	The method of claim 1, further comprising calculating a weighted match list. (¶¶ 54, 125, the system “allows for ranked weighting of user perceived importance of criteria”)

Claim 6.	The method of claim 5, further comprising receiving a supplemental set of campaign preferences and generating a second matched list. (¶¶ 15, 119, 126, wherein campaign criteria such as university programs, scholarships, athletics, campus life, admissions criteria, job openings, qualifications, job locations, etc. are used for generating a matched list based on the current information; meaning any current information different from a previously stored information would generate a new second list)

Response to Amendment and Arguments
In light of amendments, 101 rejections are withdrawn. 
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.
Applicant’s arguments with respect to Brouwer have been considered but are not persuasive for the following reason.
Applicant argues “Claim 1 (and similarly claims 5 and 7) requires that "the preference data includes a relative strength of preference." Brouwer includes no such disclosure-either explicit or inherent. Accordingly, Brouwer cannot anticipate the claim”. Remarks, p. 6.
In response, Brouwer explicitly teaches the feature as highlighted in the following: ¶ 54, “the selection criteria worksheet may provide students the ability to define specific features they would like to add to a college (preference) search that are otherwise missing from standard search lists while also having the ability to assign varying levels of importance to each item” (relative strength of preference); ¶ 126, “System 10 also allows for ranked weighting of user perceived importance of criteria. For example, a user could search for colleges based upon user input criteria of having a coffee shop within walking distance of campus, but then have the ability to assign a ranking to that criteria as to how important that factor is in selecting a college”.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159